Citation Nr: 1146045	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a disability manifested by joint pain. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982 and from November 1990 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  She also had additional, unverified service in the Army Reserve. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a hearing before the undersigned at the RO in October 2010.  A transcript of the hearing is of record.  At the Board hearing, the Veteran submitted additional evidence that was not reviewed by the RO or the Appeals Management Center (AMC), in Washington, DC.  However, she waived RO/AMC consideration of the additional evidence, permitting the Board to consider such records in the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the additional evidence is being considered. 

The issues of entitlement to service connection for a bilateral knee disability, a back disability, headaches and a disability manifested by joint pain are addressed in the REMAND that follows the order section of this decision. 



FINDING OF FACT

The Veteran's sinusitis is related to her military service. 


CONCLUSION OF LAW

Sinusitis was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim decided herein.  In addition, the evidence currently of record is sufficient to substantiate this claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011). 

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317 .

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service treatment records (STRs) from the Veteran's first period of active duty include a March 1979 Report of Medical History which notes no history of sinusitis and a March 1979 Report of Medical Examination which notes that clinical evaluation of the sinuses was normal.  The Veteran was then seen in December 1979 with complaints of a runny nose and some sinus tenderness.  A December 1979 Report of Medical Examination notes an abnormal clinical evaluation of the sinuses; specifically, the Veteran was under treatment for tender sinuses and nasal discharge.  In March 1981 the Veteran was seen with complaints of "months" of congestion.  The assessment was sinus congestion and point tenderness around the sinus area.  

From 1984 to 1988, the Veteran continued to report a history of sinusitis.

During the Veteran's second period of active duty, she reported in April 1991 and May 1991 that she had a "cough or sinus infection."  In May 1991 she reported a history of sinusitis and added that her sinuses had been "dry" since her service in Southwest Asia.  Clinical evaluation of the sinuses was normal.  

Following active duty service, she reported a history of sinusitis in March 1992 and July 1993 Reports of Medical History.   

On VA examination in August 2005, the examiner noted the Veteran's complaints of increasing sinus problems since 1979.  She indicated that she took Allegra, and experienced a severe upper respiratory infection one or two times a year.  No current sinusitis was found on examination.  The diagnoses included chronic sinusitis and chronic rhinitis.  

A September 2005 private treatment record notes a diagnosis of sinusitis.

In October 2010 Board hearing testimony and in various statements of record, the Veteran and her husband essentially maintain that she has been treated for sinusitis on an ongoing basis since her active duty service.  They further maintain that there are additional records of the Veteran's medical treatment at Wright Patterson Air Force Base from 1991 to the present that have not been associated with the claims files.

The medical evidence of record shows that the Veteran was treated for sinusitis on several occasions during her first period of active duty, and complained of sinus problems thereafter.  The medical evidence also shows that she has been treated for sinusitis in the years following her discharge from active duty in 1991.  

Furthermore, the Veteran and her husband are competent to testify as to observable symptoms such as nasal discharge and complaints of sinus pain.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran and her husband, including their contentions that there are several outstanding treatment records from the years after her discharge from active duty service, the Board finds the Veteran's assertions of chronic sinusitis dating back to service to be credible.  The Veteran's statements establish continuity of symptomatology such as to enable a grant of service connection for sinusitis. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for sinusitis are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for sinusitis is granted. 


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining claims.  Specifically, the Veteran maintains that she was treated for joint (including knee) problems, headaches and back problems at Wright-Patterson Air Force Base (WPAFB) in the year following her discharge from active duty in June 1991.  The record shows that the RO made an initial records request to WPAFB in April 2007.  WPAFB replied that these records were not found; however, they apparently transposed the Veteran's last name and therefore another search was deemed appropriate.  In October 2009 the RO requested the Veteran to complete and return a release form so that the records could be obtained.  A release was subsequently returned by the Veteran; however, it authorized the release of only those records dated from May 2003 to the present.  In December 2009, WPAFB responded that no additional records were found.  In September 2010, the National Personnel Records Center (NPRC) indicated that current policy dictates that the Veteran's military health record be sent to the RO for maintenance.  

On remand, all of the Veteran's periods of active duty and active duty for training (ACDUTRA) must be verified.  Thereafter, all outstanding STRs generated by such service and outstanding treatment records from WPAFB (in particular those for the period from June 1991 to June 1992) are to be associated with the claims files. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO or the AMC should contact the appropriate service department(s) and verify all periods of the Veteran's service, including all periods of active duty and ACDUTRA. 

2.  The RO or the AMC should also arrange for an exhaustive search for the Veteran's complete STRs.  In this regard, the NPRC has indicated that current policy dictates that the Veteran's military health record be sent to the Veteran's local RO for maintenance.  The extent of the effort to obtain such records should be documented in the claims files. 

3.  The RO or the AMC should request from the Veteran authorization forms for release of treatment records from WPAFB for the period from March 1982 to the present.  If she responds, the RO or the AMC should secure copies of the complete records of the Veteran's treatment.  

If for any reason the records sought are not provided pursuant to the RO's/AMC's request, the Veteran and her representative should be so notified, advised that ultimately it is the Veteran's responsibility to ensure that the records are associated with her claims files, and afforded an appropriate opportunity to submit the records. 

4.  The RO or the AMC also should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary. 

5.  The RO or the AMC should then re-adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


